UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE EMERY ROY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-05-20)


Submitted:   March 29, 2006                   Decided:   May 11, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, John S. Davis,
Sara E. Flannery, Assistant United States Attorneys, Christopher M.
Kelly, Third-Year Law Student, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lawrence   Emery   Roy    pled   guilty   to   Count   One     of   a

superseding indictment that charged him with operating a motor

vehicle after having been adjudicated a habitual offender in

violation of 18 U.S.C. § 13 (2000), assimilating Va. Code Ann.

§ 46.2-357 (West 2006).   He was sentenced to the statutory maximum

term of five years imprisonment. Roy appeals his sentence, arguing

that the court erred in giving him the maximum sentence without

considering the factors set out in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2005),* or the need to avoid disparity in sentencing.                  We

affirm.



     *
      18 U.S.C.A. § 3553(a) provides in part that in determining
the sentence the court shall consider:

     (1)   the nature and circumstances of the offense and the
           history and characteristics of the defendant; [and]

     (2)   the need for the sentence imposed:

           (A)   to reflect the seriousness of the offense, to
                 promote respect for the law, and to provide
                 just punishment for the offense;

           (B)   to afford    adequate      deterrence    to   criminal
                 conduct;

           (C)   to protect the public from further crimes of
                 the defendant; and

           (D)   to   provide   the  defendant   with  needed
                 educational or vocational training, medical
                 care, or other correctional treatment in the
                 most effective manner.

18 U.S.C.A. § 3553(a)(1), (2).

                                    - 2 -
            Following   the    Supreme    Court’s   decision   in   United

States v. Booker, 543 U.S. 220 (2005), we review sentences for

reasonableness.     Roy contends that the district court failed to

explain adequately its reasons for imposing the maximum statutory

sentence.    He argues that it was error for the district court not

to address the mitigating evidence about his offense that he

presented to the court, and not to address the principles of

proportionality and avoidance of disparity in sentencing. However,

this court has held that a sentencing court is presumed to have

considered the factors set out in § 3553(a) unless the record

indicates otherwise, and that it need not specifically address each

factor.     United States v. Legree, 205 F.3d 724, 728-29 (4th Cir.

2000) (dealing with denial of motion to reduce sentence); see also

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005)

(holding that “nothing in Booker requires the district court to

state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.”).

We have reviewed the court’s statement of its reasons for imposing

the maximum sentence and conclude that it adequately considered the

§ 3553(a) factors.

            We find no merit in Roy’s claim that his sentence is

unreasonable, disparate, or greater than necessary to achieve the

purposes     of   sentencing    because     Virginia   has     “eliminated

adjudication of habitual offenders.”         The 1999 change to the Va.


                                  - 3 -
Code   altered,   but   did   not   eliminate,   Virginia’s   policy   of

prosecuting those who commit serious traffic violations, and the

legislation provided saving provisions for the penalties to be

imposed on those previously convicted as habitual offenders for

having accumulated such violations.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    - 4 -